DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outer portion contacts the inner portion at a plurality of spaced apart locations, whereby contact between the outer portion and the inner portion is discontinuous between the plurality of spaced apart locations” (Claim 1, lines 14-17). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 2, the phrase “substantially metallic” is indefinite. The term “substantially” is a relative term, and it is unclear what materials are and are not inclusive of the phrase “substantially metallic”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 7, 8, and 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 4,378,184 to Briese in view of EP0599393 to Falger.
In re claim 1, Briese teaches a self-propelled rotary metal-cutting insert comprising: 
a body (10) having a central axial hole about an axis extending between opposite ends of the body and by which the body can be mounted to a rotating member that is rotatable about the axis by receiving said rotating member through said axial hole for rotation about said axis during and in response to cutting engagement of the insert with a workpiece, the body having an exterior surface which extends between the body ends and is defined as a surface of revolution concentric to the body axis (Fig. 9), the exterior surface defining a circular cutting edge concentric to the body axis (Fig. 9), the body being defined to impede the transfer of heat generated at the cutting edge across the surface of the central hole of the body, wherein the body is comprised a) by an outer portion which includes the cutting edge and which is comprised by a first material which has a characteristic coefficient of thermal conductivity k1 (Abstract and Col. 3, lines 60-68) and b) by an inner portion which includes the insert central hole and which is comprised of a second material which has a coefficient of thermal conductivity k2 which is materially lower than k1 (Col. 5, lines 12-17).
Note, Briese teaches a cutting insert body (Fig. 9) of a tungsten carbide material (Abstract, Col. 3, lines 60-68) having a center bushing of a conventional steel (Col. 5, lines 12-17) which has a known thermal conductivity to be lower than tungsten carbide.
In re claim 3, Briese teaches in which the first material is selected from the group consisting of tungsten carbide (Abstract).
In re claim 7, Briese teaches in which the first material is present in the outer portion as an outer annular component of the body (10) and the second material is present in the insert (36) as an inner annular component of the body and is affixed to the outer annular component.
In re claim 8, Briese teaches in which the outer annular component (10) of the insert body is affixed to the inner annular component (36) continuously about the outer circumference of the inner component.
In re claim 10, Briese teaches in which the outer annular component (10) of the insert body contacts to the inner annular component (36) at locations extending at least partly along a length of the inner annular component.



Falger teaches an insert having an outer portion (2,6) which includes a cutter edge and an inner portion of the insert (4,5). The outer portion (2,6) contacts the inner portion (4,5) of the insert at a plurality of spaced locations (Fig. 3a), whereby contact between the outer portion (2,6) and the inner portion (4,5) is discontinuous between the plurality of spaced apart locations. 
It would have been obvious to one having ordinary skill in the art at the time of invention to provide the insert of Briese with an outer and inner portion arrangement as taught by Falger to provide an integrated coolant system to reduce early wear of the insert (Para 0002, Falger).
In re claim 9, modified Briese teaches in which the outer annular component of the insert body contacts the inner annular component at spaced locations about the circumference of the inner annular component (see Figure 3a. Falger).
In re claim 11, modified Briese teaches in which the outer component contacts the inner component at locations spaced along the length and along the circumference of the inner annular component and extending at least partly along a length of the inner annular component (Fig. 3a, Falger).


Claim 2, as best understood, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breise in view of Falger, as applied to the above claims, and in further view of US Patent Application Publication No. 20040228694 to Webb et al.
In re claim 2, as best understood, Briese teaches the first material is substantially metallic (Abstract and Col. 3, lines 60-68) and that the second material may be a non-metallic, but does not teach the second material is a ceramic.

It would have been obvious to one having ordinary skill in the art at the time of the invention to fabricate the bushing of Briese of a ceramic material in light of the teachings of Webb to provide a strong and heat withstanding inner portion (Para 0034, Webb). One having ordinary skill in the art would recognize the benefits provided by ceramic materials when used in conjunction with a material having an outer portion with a higher thermal conductivity.

Claim 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breise in view of Falger, as applied to the above claims, and in further view of US Patent No. 6,425,752 to Check.
In re claims 4 and 5, modified Briese teaches a cutting insert having a first material of a tungsten carbide (Abstract) and a bushing (36) of a conventional steel, but is not specific to the steel being stainless steel.
Check provides a teaching that it is known to use a core element of stainless steel (25) with a lower heat transfer material and a second portion (20) with an increased thermal conductivity, as a nickel, copper, and tungsten (Col. 3, lines 1-33). 
It would have been obvious to one having ordinary skill in the art at the time of invention to fabricate the conventional steel bushing of Briese of a stainless steel material, in light of the teachings of Check, to provide a tool that having robust toughness and hardness while also permitting high thermal conductivity (Col. 4, lines 37-44, Clark). This leads to maintaining a bushing that is easy to manufacture to accommodate any form of rotary cutting tool (Col. 2, lines 31-38, Briese). Stainless steel is a known material that is used across various arts for various reasons. Both Briese and Check provide a teaching of using a conventional steel and a 
In re claim 6, modified Briese teaches in which the value of k1 is at least about 70 (k1 of cemented tungsten carbide is about 110 W.m.K-1).

Claim 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breise in view of Falger, as applied to the above claims, and in further view of US Patent No. 2,630,725 to Black.
In re claims 12 and 13, Briese teaches an insert but does not have the cutting edge defined in the exterior surface of the body at a location on the body which is substantially between the ends of the body and in which the substantial portions of the exterior surface of the body exists on opposite sides of the cutting edges.
 Note, the phrase the cutting edge…is substantially between the ends of the body is clear from the disclosure. 
Black teaches a cutting insert having a cutting surface (14) located between ends of the body and substantial portions of the exterior surface of the body exist on opposite sides of the cutting edge (Fig. 8).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the circular insert of Briese to have a sloping step down and shoulder portion along the outer periphery as taught by Black to break metal into small portions and guide the chips away from the cutting process (Col. 3, lines 39-48).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Briese in view of Falger, as applied to the above claims, and in further view of US D351,606 to Markusson et al.	

Markusson teaches an end of a cutting insert having a flat base surface perpendicular to the body axis, and the base surface a recess (Fig. 2) concentric to the body axis, the recess having an outer limit proximate to but inwardly from the body exterior surface. 
	It would have been obvious to one having ordinary skill in the art at the time of invention to provide one of the cutting insert ends of Briese as with an annular recess as taught by Markusson to accurately position the insert relative to the seat.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Briese in view of Falger, in further view of Markusson et al., as applied to the above claims, and in further view of Black.
In re claim 19, modified Briese teaches a cutting insert, but does not teach the exterior surface of the body extends inwardly from the cutting edge and then upwardly to a top end of the insert.
Black teaches an insert having an exterior surface of the body that extends inwardly from the cutting edge and then upwardly to a top end of the insert (Fig. 8).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the circular insert of modified Briese to have a sloping step down and shoulder portion along the outer periphery as taught by Black to break metal into small portions and guide the chips away from the cutting process (Col. 3, lines 39-48, Black).



Response to Arguments
The drawing objections in the Office Action mailed March 17, 2021 have been obviated by the Remarks/Arguments September 17, 2021.
The 112, rejection to claims 10, 11, and 15 have been overcome by the amendments filed September 17, 2021.
The 112, rejection to claim 2 has been maintained. The scope of substantially metallic remains indefinite for the reasons disclosed in this Office Action. The Remarks/Arguments states an amendment was made in the claims filed 9/17/21 to overcome the rejection; however, no amendments have been made to claim 2.
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant does not present any new arguments with respect to claims 2, 3, 6-8, 12, 13, 18, and 19.
Applicant argues with respect to claims 9-11, Breise in view of Falger do not teach the limitation that and by which the body can be mounted to a rotating member that is rotatable about the axis by receiving said rotating member through said axial hole”. This limitation is merely intended use. The preamble is directed to a cutting insert and not the combination of the cutting insert and the rotatable member. However, Briese clearly teaches and suggest the insert can be mounted and rotated on a rotor or stator (Col. 4, lines 61-68) which would satisfy this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724